DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2007/0211205).  
Regarding claim 1, Shibata discloses a backlight module comprising: a frame body (at least 13 or collective 13,26) defining a cavity 14 therein and having an opening (opening formed by supporting portion 13a which holds backboard 26; see Figure 2 and para [0071]) communicated with the cavity; and a light strip (generally 15), disposed at 
Regarding claim 2, the backlight in Shibata further comprises a fixation backboard 26 disposed at the opening of the frame body and connected to the frame body; wherein the light strip 15 is detachably connected to the fixation backboard, and the fixation backboard 26 has a first through hole 32 through which the lamp bead 18 enters the cavity (see at least Figures 2-5 and paragraph [0063]).
Regarding claim 3, the backlight in Shibata further comprises a fixation backboard 26 disposed at the opening of the frame body and connected to the frame body; wherein the light strip 15 is detachably connected to the fixation backboard, the fixation backboard 26 has a plurality of first through holes 32, the light strip 15 has a plurality of lamp beads 16, and the plurality of lamp beads enter the cavity through the plurality of first through holes 32, respectively (see at least Figures 2-5 and paragraph [0063]).
Regarding claim 4, the frame body 13 in Shibata comprise a bent portion (see Figure 2 and bent portion 13a supporting fixation backboard 26) extending towards the opening, and the bent portion is connected to the fixation backboard 26 (see at least Figure 2 and paragraph [0071]).  
Regarding claim 5, the bent portion and a side surface of the frame body 13 in Shibata forms an “L” shape when viewed in cross section (se at least Figure 2).  
Regarding claim 6, the light strip 15 in Shibata is disposed at the opening of the frame body (13,26) and detachably connected to the frame body; and the light strip 15 
Regarding claim 7, the light strip 15 in Shibata further comprises an endothermic lamp plate (28 or collective 17,28) on which the lamp bead is disposed, the endothermic lamp late abuts against the frame body 13 and is detachably connected to the frame body (see at least Figures 2 and 4 and paragraph [0093]).  
Regarding claim 8, the light strip 15 in Shibata further comprises an endothermic lamp plate (28 or collective 17,28) on which the lamp bead is disposed, the endothermic lamp late abuts against the fixation backboard 26 and is detachably connected to the fixation backboard (see at least Figures 2 and 4 and paragraph [0093]).
   Regarding claim 9, the backlight module in Shibata further comprises a thermally conductive backboard 26 detachably connected to the frame body 13; wherein the light strip 15 is disposed between the thermally connective backboard and the frame body (see at least Figures 2-4 and [0062]-[0071]).  
Regarding claim 10, the backlight module in Shibata further comprises a thermally conductive backboard 37 detachably connected to the fixation backboard 26 (indirectly); wherein the light strip 15 is disposed between the thermally conductive backboard and the fixation backboard 26 (see at least Figure 6 and paragraph [0112]).  
Regarding claim 11, the backlight module in Shibata further comprises a thermal insulation board 27 disposed at a side of the fixation backboard 26 away from the thermally conductive backboard and connected to the fixation backboard; wherein the thermal insulation board 27 comprises a plurality of second through holes 34, the light 
Regarding claim 12, the backlight module in Shibata further comprises a front frame part (10 and/or 22) disposed on a side of the frame body 13 opposing the opening (see at least Figure 2 and paragraphs [0039] and [0053]).  
Regarding claim 13, the backlight module in Shibata further comprises an optical film 4 fixedly disposed on a side of the front frame part close to the cavity; and a diffusion sheet 21 fixedly disposed on a side of the optical film close to the cavity (see at least Figure 2 and paragraph [0053]).    
Regarding claim 16, Shibita discloses a display apparatus comprising: the backlight module of claim 1; and a display screen 8 disposed on a side of the frame body 13 of the backlight module away from the light strip (see at least Figures 1-2 and paragraph [0039]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2007/0211205) in view of Shimizu (US 2013/0070165).  

Regarding claim 15, as modified above, the backlight module in Shibata comprises a plurality of light strips 15 and the optical reflective sheet is disposed at a same side of the plurality of light strips (see at least Figures 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875